Citation Nr: 1761059	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has recharacterized the issue involving a psychiatric disorder to best reflect the broad scope of that claim as indicated by statements received from the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder, including PTSD.  The Board finds that this issue should be remanded for additional development and consideration.

The record contains private treatment records from Milestone PPS, P.C.; however, it appears that there are missing treatment records as only a few pages from this private medical provider are contained in the file.  Significantly, no treatment records dated during the appellate period are contained in the record showing the Veteran's current disability except for a record noting that prescription of Wellbutrin was started in May 2012.  These records should be obtained on remand.

The Veteran has stated that his psychiatric disorder is related to a stressor that took place while stationed on Barber's Point Naval Air Station in Hawaii.  The Veteran's DD 214 shows that his last duty assignment was on Barber's Point Naval Air Station in Hawaii.  However, personnel records contained in the file appear to be incomplete and do not contain a complete record of assignments, including the exact dates that the Veteran was on Barber's Point Naval Air Station.  On remand, the Veteran's complete service personnel records must be obtained.  Furthermore, although a September 2013 formal finding stated that inadequate information was provided to confirm the Veteran's in-service stressor, the Board finds that further development is necessary in order to verify his stressor during his service in Hawaii.  

Likewise, the Veteran has not been provided with a VA examination related to his claim of service connection for a psychiatric disorder.  The Veteran claims that his psychiatric disorder was caused by a stressful event that took place during his service.  Thus, if VA treatment records reflect a diagnosis of a psychiatric disorder, the Board finds that the Veteran should be afforded a VA examination regarding this claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for psychiatric disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including from Milestone PPS, P.C.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's complete personnel records, including the complete record of assignments for his entire service, from the National Personnel Records Center (NPRC), or other pertinent source.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  Following the above development, attempt to verify the Veteran's claimed stressor during his service on Barber's Point Naval Air Station in Hawaii according to his assigned unit history, through Joint Services Records Research Center (JSRRC) and any other organization that would have possession of pertinent records, including the base history records.  If it is determined that inquiries cannot be made because the Veteran has not provided enough information, notify the Veteran of what additional information would be needed to make an inquiry.  Any response from JSRRC (positive or negative) must be associated with the claims file.  

3.  Following the above development and if and only if diagnoses of a current psychiatric disorder is shown, the Veteran must be afforded a VA examination to determine whether a psychiatric disorder, including PTSD, is related to his military service.  The claim file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder had its onset during or is otherwise related to active service, including his claimed inservice stressor on Barber's Point Naval Air Station in Hawaii.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




